 1   Andrew Rozynski, Esq. (NY# 5054465, Pro Hac Vice)
     EISENBERG & BAUM, LLP
 2   24 Union Square East, Fourth Floor
     New York, NY 10003
 3
     212-353-8700 (tel.)
 4   212-353-1708 (fax)
     arozynski@eandblaw.com
 5   Attorneys for Plaintiffs
 6
 7                                 UNITED STATES DISTRICT COURT
 8                              NORTHERN DISTRICT OF CALIFORNIA
 9                                             OAKLAND DIVISION
10   MELVIN PATTERSON, BRANTON                      )   CASE NO. 4:19-cv-05205- HSG
11   STEWART                                        )
                                 Plaintiffs,        )   ORDER PLAINTIFFS’             MOTION
12                                                  )   FOR   LEAVE   TO              APPEAR
13          vs.                                     )   TELEPHONICALLY
                                                    )
14   BURNING MAN PROJECT
                                                    )
                                                        Date Action filed:   08/21/2019
15                               Defendant.         )
                                                    )
16                                                  )
                                                    )
17
18          ORDER GRANTING MOTION FOR LEAVE TO APPEAR TELEPHONICALLY
19          Having considered the motion for leave to appear telephonically, it is hereby ORDERED that the
20
     Motion is GRANTED. Counsel shall contact CourtCall at (866) 582-6878 to make arrangements for the
21
     telephonic appearance.
22
             DATED 2nd day of December, 2019.
23
24
                                                  Honorable Haywood S. Gilliam, Jr.
25                                                United States District Judge
26
27
28                                           -1-
                          Patterson et al v. Burning Man Project
                  ORDER PLAINTIFFS’ MOTION FOR LEAVE TO APPEAR
                                 TELEPHONICALLY
